Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant arguments are not commensurate in scope with the claims filed 11/11/2021. Instant claim positively recites “1.0wt% or less” which includes 1.0wt%. If the claim language were recited to say “less than 1.0wt%” then the arguments would be considered. Applicant merely recites “teaching away” but does not positively reinforce the motivation for the claimed range of 0.1-1wt%; since there is no positively argued scientific contribution or novelty to the range, the obviousness rejection is not overcome. 
Examiner’s position to reject the claimed range of 1wt% is supported by In re Harris 409F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) and In re Peterson, 315 F.3d 1325, 1330, 65 USPQ3d 1379, 1382-83 (Fed. Cir. 2003). Since the claimed narrow range is within a broad prior art range or partially overlaps or touches the broad prior art range, the claims are obviated by the teaching of the prior art. Applicant’s arguments alone do not overcome the previously presented prior art rejection. This action is hereby final since the claim scope includes 1.0wt% which is positively recited by the prior art and applicant is not entitled to such value within their scope. 
Applicant argues the prior art teaches away from an oxide coverage of 0.1-1wt%: Zheng establishes coverage of the electrode mixture to be at least 1wt%. Jin teaches a motivation for fluorinating an oxide coating of an electrode mixture. The TOTAL COVERAGE of the positive electrode is governed by Zheng to be at least 1wt%, but the portion of that coverage which is considered oxide covering is lowered based upon the teaching of Jin. It is well within the scope of one of ordinary skill in the art through routine experimentation to discover workable ranges based upon the disclosure of the The positive recitation of the total coverage of coating material and the proportion which is oxide and which is fluorine material could help to advance prosecution.
Applicant argues the incorporation of Jin: Zheng is relied upon for a teaching of having 1wt% of coating material whereby less than 1wt% of coating material would not be ideal. Zheng further teaches the material to be ZrO2 and contained in the range overlapping with the upper limit presented in the instant claim. Jin is further incorporated to modify a portion of the coating material that is ZrO2 to be a fluorinated material whereby the amount of the coating material does not change, but the amount of the coating which is oxide would be obviated to be lower. 
Applicant argues “coating amount” which is not persuasive because the instant claim is silent to recite structural limitations to the amount of coating. The prior art establishes a coating amount and a separate tailorable proportion which is oxide and which is fluoride. 
Applicant is encouraged to utilize the AFCP 2.0 program if the amendments to include total coverage and/or fluoride amount is made in independent form. Examiner would like to invite applicant to interview during prosecution in an effort to advance prosecution.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and further in view of Toyama et al (PGPUB 2016/0099460).
Claim 1, 4: Zheng teaches a cathode material for use in lithium ion secondary battery having a coating thereon [Abstract]. Zheng teaches the cathode material to comprise LiNiCoMO2 material [0018]. The material is taught to be: 
    PNG
    media_image1.png
    81
    291
    media_image1.png
    Greyscale
 whereby a nickel rich material is explicitly taught (e=0). The outer surface of the coating portion is further coated with at least one Lewis base in order to remove HF at the interface between the cathode material and the electrolyte [0030]. The materials are selected from ZrO2 [0031]. The amount of Lewis base accounts for 0.1-5% the weight of the active material [0032]. 
Based upon applicant argument, the rejection is further clarified: Applicant addressed paragraph [Zheng: 0050] which recites the total coverage of the outer surface of the bulk portion to be 1%; instant claimed range of 1wt% is obviated as the prior art comprises overlapping boundary region of the instant claim by In re Harris 409F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) and In re Peterson, 315 F.3d 1325, 1330, 65 USPQ3d 1379, 1382-83 (Fed. Cir. 2003). It is interpreted that the total amount of coverage and the total amount of that coverage which is oxide material are not exclusively the same. Additionally, if fluoride material (as presented in dependent claims) is required to overcome the obviousness presented by case law, then the incorporation of additional prior art to account for the fluorine amount would be further considered and the rejection would be adjusted to meet those required limitations [see rejection to Jin below].
Zheng is silent to teach the incorporation of LiOH into the active material. 
Toyama teaches a positive electrode particle of LiNiCoMO2 which is nickel rich [abstract]. It is discovered that the decomposition of the electrolyte solution caused by contact between LiOH and the . 

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and Toyama et al (PGPUB 2016/0099460), as applies to claim 1 above, and further in view of Jin et al (PGPUB 2016/0181593) 
Claim 3: Zheng is silent to teach a portion of the ZrO2 to be fluorinated. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The cathode active material comprises Li, Ni, Mn, Co, O [0011-0012]. The cathode is taught to comprise LiOH [0008]. The surface of the film is taught to comprise zirconium oxide [0015]. Jin teaches zirconium oxide is treated with an amount to fluorinate in a manner to prevent contact of the LiOH, excess lithium, of the active material from coming in contact with the hydrofluoric acid in the electrolyte [0015]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the ZrO2 material on the surface of the positive active material of Zheng to include fluorination as taught by Jin in order to improve the battery properties by lowering the effect of HF on the positive electrode active material. 
For clarity of record, Zheng teaches the total coating of the active material to be 

Claim 6: Zheng is silent to specify the amount of the coverage of the oxide to the positive electrode active material. 
. 

Claims 1, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and further in view of Jin et al (PGPUB 2016/0181593) 
Claim 1: Zheng teaches a cathode material for use in lithium ion secondary battery having a coating thereon [Abstract]. Zheng teaches the cathode material to comprise LiNiCoMO2 material [0018]. The material is taught to be: 
    PNG
    media_image1.png
    81
    291
    media_image1.png
    Greyscale
 whereby a nickel rich material is explicitly taught (e=0). The outer surface of the coating portion is further coated with at least one Lewis base in order to remove HF at the interface between the cathode material and the electrolyte [0030]. The materials are selected from ZrO2 [0031]. The amount of Lewis base accounts for 0.1-5% the weight of the active material [0032]. 
Zheng is silent to teach the incorporation of LiOH into the active material. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The battery comprises an anode, cathode, and electrolyte separator therebetween [0035]. The cathode active material is taught to be Li, Ni, Mn, Co, O [0011-0012]. The surface of the film is taught to comprise zirconium oxide [0015]. The cathode is taught to comprise LiOH [0008]. It would have been obvious to 
Claim 3: Zheng is silent to teach a portion of the ZrO2 to be fluorinated. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The cathode active material comprises Li, Ni, Mn, Co, O [0011-0012]. The cathode is taught to comprise LiOH [0008]. The surface of the film is taught to comprise zirconium oxide [0015]. Jin teaches zirconium oxide is treated with an amount to fluorinate in a manner to prevent contact of the LiOH, excess lithium, of the active material from coming in contact with the hydrofluoric acid in the electrolyte [0015]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the ZrO2 material on the surface of the positive active material of Zheng to include fluorination as taught by Jin in order to improve the battery properties by lowering the effect of HF on the positive electrode active material. 
Claim 6: Zheng is silent to specify the amount of the coverage of the oxide to the positive electrode active material. 
Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The cathode active material comprises Li, Ni, Mn, Co, O [0011-0012]. The cathode is taught to comprise LiOH [0008]. The surface of the film is taught to comprise zirconium oxide [0015]. The coating amount of oxide to be 60-100% [0027]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the coating amount of Zheng to include 60-90% as taught by Jin in . 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (PGPUB 2016/0049645) and Jin et al (PGPUB 2016/0181593), as applies to claim 1 above, and further in view of Toyama et al (PGPUB 2016/0099460).
Claim 5: Zheng is silent to teach the amount of LiOH in the positive electrode active material. 
Toyama teaches a positive electrode particle of LiNiCoMO2 which is nickel rich [abstract]. It is discovered that the decomposition of the electrolyte solution caused by contact between LiOH and the electrolyte solution appears to reduce the charge-discharge cyclability the positive electrode material based upon LiOH interaction with HF [0027]. The total amount of free lithium is controlled to have LiOH with a 0.08% by weight [0077]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the amount of free lithium of Zheng to include LiOH being controlled within the positive electrode material as taught by Toyama in order to provide a positive electrode with low resistance, high capacity, and high-charge-discharge cyclability [0017]. 

Claims 1, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (PGPUB 2016/0181593) and further in view of Zheng et al (PGPUB 2016/0049645)
Claim 1: Jin teaches a cathode active material for use in a lithium secondary battery [Abstract]. The battery comprises an anode, cathode, and electrolyte separator therebetween [0035]. The cathode active material is taught to be Li, Ni, Mn, Co, O [0011-0012]:

    PNG
    media_image2.png
    94
    402
    media_image2.png
    Greyscale


The surface of the film is taught to comprise zirconium oxide [0015]. The cathode is taught to comprise LiOH [0008]. 
Jin establishes the zirconium oxide is treated with an amount to fluorinate in a manner to prevent contact of the LiOH, excess lithium, of the active material from coming in contact with the hydrofluoric acid in the electrolyte [0015]. The amount of ZrO2 and F is exemplified to be within the range 0.001-0.1wt% based on the total weight of the cathode active material [0020]. Jin establishes the upper limit, if too above 0.1wt% may have an impact on the specific capacity [0021]; this recitation teaches at least 0.1wt% of the material which is the lower boundary of the claimed range. Examiner would like to address that Jin presents the scientific discovery of a ZrO2 material that is fluorinated as a means to protect from HF of the electrolyte interacting with the LiOH of the active material whereby too much of ZrO2 may contribute to negative charge characteristics; these features align with fundamental teachings presented in the instant application. The teaching of the scientific fundamentals leads to the evaluation of the ranges of the prior art to be strongly aligned with the instant claimed material as there does not appear to be a recognized scientific consideration that is separate from that of the prior art teachings and findings. Obviousness rationale for optimization of ranges is heavily relied upon because the same motivations are present in the instant claimed invention as well as the prior art. 
Zheng teaches a cathode material for use in lithium ion secondary battery having a coating thereon [Abstract]. Zheng teaches the cathode material to comprise LiNiCoMO2 material [0018]. The outer surface of the coating portion is further coated with at least one Lewis base in order to remove HF at the interface between the cathode material and the electrolyte [0030]. The materials are selected from ZrO2 [0031]. The amount of Lewis base accounts for 0.1-5% the weight of the active material [0032]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the amount of ZrO2 of Jin to include 0.1-1wt% as taught by Zheng in order to produce a nickel 2 in the outermost layer to be within the claimed range though the prior art description and routine experimentation of known cathode active materials. It is interpreted that one having ordinary skill in the art would recognize that higher nickel composition materials as taught by Zheng would require optimization of the layers thereon; it is interpreted Zheng’s material of 
    PNG
    media_image1.png
    81
    291
    media_image1.png
    Greyscale
 would require a reworking when higher nickel concentration ranges are incorporated. 
Additionally, the claim recites “0.1 wt% or more” whereby Jin exemplifies 0.1wt% and therefore teaches a quantity within the claimed range, whereby applicant patent scope coverage for such amount would not be accepted.
Claim 3: Jin teaches a portion of the zirconium oxide to be zirconium fluoride on the surface of the active material [0015]. 
Claim 6: Jin teaches the coating amount of oxide to be 60-100% [0027]. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (PGPUB 2016/0181593), as applies to claim 1 above, and further in view of Toyama et al (PGPUB 2016/0099460).
Claim 5: Jin is silent to teach the amount of LiOH in the positive electrode active material. 
Toyama teaches a positive electrode particle of LiNiCoMO2 which is nickel rich [abstract]. It is discovered that the decomposition of the electrolyte solution caused by contact between LiOH and the electrolyte solution appears to reduce the charge-discharge cyclability the positive electrode material based upon LiOH interaction with HF [0027]. The total amount of free lithium is controlled to have LiOH . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723